Citation Nr: 1234302	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for schizophrenia.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to March 1981. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.

The Board remanded the case to the RO in May 2011 for additional development of the record.  The RO has complied with the remand directives.  
 

FINDINGS OF FACT

1.  The service entrance examination showed that the Veteran's was psychiatrically normal when he entered his period of active duty.

2.  The Veteran is shown to have had pre-existing schizophrenia that as likely as not was aggravated by his period of active service.  

3.  The currently demonstrated chronic schizophrenia is found to have had its clinical onset during the Veteran's period of active service.  


CONCLUSION OF LAW

As the presumption of soundness is not rebutted by clear and unmistakable evidence, the Veteran's disability manifested by chronic schizophrenia is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required in this case.


Merits of the Claim

The Veteran may be awarded service connection by showing that he has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A Veteran is presumed to be in sound condition when entering service under 38 U.S.C. § 1111. This presumption of soundness attaches where there has been an induction examination during which the disability about which he later complains was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1). 

It has been held on multiple occasions that lay statements by a Veteran concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness. See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  

VA's General Counsel has held that, to rebut the presumption of sound condition where the condition was not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service beyond its natural progression. The claimant is not required to show the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability. In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

A June 1978 treatment record shows that the Veteran was diagnosed with schizophrenia, paranoid type and admitted to a mental health treatment facility in May 1978 prior to entering active service.  

On the Veteran's March 1980 service entrance report of medical history, the Veteran stated that he was in "good health" and denied having depression or excessive worry or nervous trouble of any sort.  A clinical psychiatric evaluation was normal. 
 
The service treatment records show that, in November 1980, the Veteran's mental status showed psychomotor retardation, and his thought processes were fragmented.   Autism was in evidence.  The Veteran was diagnosed with latent schizophrenia.  He was referred to the psychiatric department for further evaluation.

A December 1980 record showed that the Veteran was diagnosed with chronic undifferentiated schizophrenia.  His medical history included a two-month psychiatric hospitalization in 1976 and a subsequent two to three week psychiatric hospitalization.    

Regarding his present illness, the Veteran reported that he joined the Army because he wanted to defend his country in a war against Iran.  After he was stationed in Panama and realized there would not be a war, he refused to shave his beard and demanded to be released from service.  

After being placed under psychiatric care, the Veteran was initially cooperative and then exhibited bizarre behavior, being on the verge of explosive and angry outbursts.  

A Medical Board diagnosed the Veteran with schizophrenia, disorganized type with acute exacerbation manifested by inappropriate or silly affect, looseness of association and fragment thought processes, bizarre ideations, social withdrawal and sudden marked impairment in role functioning; stress, minimal, routine military duty; predisposition, severe, two previous psychiatric hospitalizations; impairment for further military duty, marked; impairment for social and industrial adaptability, definite. LOD: no, existed prior to service. 

The Medical Board found that the Veteran was unfit for service.  The Medical Board further stated that his schizophrenia was not incurred in the line of duty, as evidenced by the Veteran's admission that he had been hospitalized for schizophrenia prior to service.  

The Veteran was medically discharged from service in March 1981 as medically unfit for service by reason of schizophrenia.  

The post-treatment records from 1981 through the present show continuous treatment for schizophrenia, including multiple references to the pre-service hospitalization.  

The Veteran underwent a VA examination in June 2011.  The examiner diagnosed the Veteran with schizophrenia, paranoid type and opined that the Veteran's military experience exacerbated his psychosis. 

The claims file was returned to the June 2011 VA examiner in order to have him clarify his opinion.  An addendum was issued in April 2012.  The examiner opined that the Veteran's schizophrenia, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  

As a rationale, the examiner stated that multiple treatment records showed that the Veteran was treated for schizophrenia prior to entry into service.  He found, therefore, that the Veteran's schizophrenia clearly and unmistakably existed prior service.  

Regarding whether the Veteran's schizophrenia was aggravated by service, the examiner stated that the Veteran's 1977 hospitalization "was not minor or trivial since it was 'of several months' duration."   

The Veteran's service entrance examination showed a normal psychiatric evaluation.  Therefore, he is entitled to the presumption of soundness.

The Board finds that there is clear and unmistakable evidence showing that the Veteran's schizophrenia existed prior to his period of service.  The treatment records, along with the Veteran's statements, establish that he was hospitalized for schizophrenia in 1977 before entering active service.  

However, in order to rebut the presumption of soundness, the Board must now consider whether the evidence clearly and unmistakably shows that the preexisting schizophrenia was not aggravated by service.  

The service treatment records clearly establish that the Veteran had an exacerbation of symptoms during service.  The STR's from November and December 1980 records show that the Veteran was experiencing manifestations of acute schizophrenia.  

Moreover, the June 2011 and April 2012 VA examiners opined that the Veteran's preexisting psychotic disorder was exacerbated by his period of service.  

According, on this record, the evidence serves to establish that the preexisting schizophrenia as likely as not was aggravated by the Veteran's active service. 

Therefore, the evidence is not found to be clear and unmistakable in showing that there was no aggravation. As a result, the presumption of soundness is not rebutted, and the Veteran is presumed to have been legally sound upon entry into service. 

Turning to the elements of a service connection claim, the evidence indicates a diagnosis of schizophrenia during service, a continuity of symptomatology since service, and a current diagnosis of schizophrenia.   

Accordingly, on this record, service connection is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for schizophrenia, is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


